Exhibit 10.52

ARADIGM CORPORATION

STOCK OPTION AGREEMENT

Igor Gonda (Optionee):

On February 13, 2014 (the “Grant Date”) Aradigm Corporation (the “Company”)
grants to you, the optionee named above, an option to purchase shares of the
common stock of the Company (“Common Stock”). This option is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

The details of your option are as follows:

1. TOTAL NUMBER OF SHARES SUBJECT TO THIS OPTION. The total number of shares of
Common Stock subject to this option is 500,000.

2. VESTING. The applicable vesting schedule of this option is set forth on
Schedule A hereto.

3. EXERCISE PRICE AND METHOD OF PAYMENT.

(a) Exercise Price. The exercise price of this option is $0.24 per share, which
is not less than the fair market value of the Common Stock on the Grant Date.

(b) Method of Payment. Payment of the exercise price per share is due in full
upon exercise of all or any part of this option. You may elect, to the extent
permitted by applicable statutes and regulations, to make payment of the
exercise price under one of the following alternatives:

(i) Payment of the exercise price per share in cash (including check) at the
time of exercise;

(ii) Payment pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board which, prior to the issuance of Common Stock,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

(iii) Provided that at the time of exercise the Company’s Common Stock is
publicly traded and quoted regularly in the Wall Street Journal, payment by
delivery of already-owned shares of Common Stock, held for the period required
to avoid a charge to the Company’s reported earnings, and owned free and clear
of any liens, claims, encumbrances or security interests, which Common Stock
shall be valued at its fair market value on the date of exercise; or



--------------------------------------------------------------------------------

(iv) Payment by a combination of the methods of payment permitted by
subparagraph 3(b)(i) through 3(b)(iii) above.

4. WHOLE SHARES. This option may not be exercised for any number of shares which
would require the issuance of anything other than whole shares.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, this option may not be exercised unless the shares issuable upon
exercise of this option are then registered under the Act or, if such shares are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Act.

6. TERM. The term of this option commences on the Grant Date, and expires on
February 12, 2024 (the “Expiration Date,” which date shall be no more than ten
(10) years from the Grant Date), unless this option expires sooner as set forth
below. In no event may this option be exercised on or after the Expiration Date.
This option shall terminate prior to the Expiration Date as follows: three
(3) months after the termination of your “Service” (as defined below) as an
employee, director or consultant with the Company or an affiliate of the Company
unless one of the following circumstances exists:

(a) if your termination of Service is due to your permanent and total disability
(within the meaning of Section 422(c)(6) of the Code), this option will then
expire on the earlier of the Expiration Date set forth above or twelve
(12) months following your termination of Service.

(b) if your termination of Service is due to your death (or your death occurs
within three (3) months following your termination of Service for any other
reason), this option will then expire on the earlier of the Expiration Date set
forth above or twelve (12) months after your death.

(c) if during any part of such three (3) month period you may not exercise your
option solely because of the condition set forth in paragraph 5 above, then your
option will not expire until the earlier of the Expiration Date or until this
option shall have been exercisable for an aggregate period of three (3) months
after your termination of Service.

(d) if your exercise of the option within three (3) months after termination of
your Service would result in liability under section 16(b) of the Securities
Exchange Act of 1934, then your option will expire on the earlier of (i) the
Expiration Date set forth above, (ii) the tenth (10th) day after the last date
upon which exercise would result in such liability or (iii) six (6) months and
ten (10) days after the termination of your Service.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this option may be exercised following your
termination of Service only as to that number of shares which were vested and
exercisable under the provisions of paragraph 2 on the date your Service
terminated.

For the purposes of this Stock Option Agreement, the term “Service” means your
continuous service with the Company or a Company affiliate as an employee,
director or consultant. A change in the capacity in which you render service to
the Company or a Company affiliate (for example, a change from employee to a
consultant or director), or a change in the entity for which you render such
services, shall not constitute a termination of your Service. To the extent
permitted by law, the Board of Directors, in its sole discretion, shall
determine whether an approved leave of absence, including sick leave, military
leave or any personal leave, results in an interruption of your Service.

7. EXERCISE.

(a) This option may be exercised, to the extent specified above, by delivering a
notice of exercise together with the exercise price to the Secretary of the
Company, or to such other person as the Company may designate, during regular
business hours, together with such additional documents as the Company may then
require. The notice of exercise documents can be obtained from the Company’s
Finance and Accounting Department.

(b) By exercising this option you agree that:

(i) as a precondition to the completion of any exercise of this option, the
Company may require you to enter an arrangement providing for the payment by you
to the Company of any tax withholding obligation of the Company arising by
reason of (1) the exercise of this option; (2) the lapse of any substantial risk
of forfeiture to which the shares are subject at the time of exercise; or
(3) the disposition of shares acquired upon such exercise; and

(ii) the Company (or a representative of the underwriters) may, in connection
with the first underwritten registration of the offering of any securities of
the Company under the Act, require that you not sell or otherwise transfer or
dispose of any shares of Common Stock or other securities of the Company during
such period (not to exceed one hundred eighty (180) days) following the
effective date (the “Effective Date”) of the registration statement of the
Company filed under the Act as may be requested by the Company or the
representative of the underwriters. You further agree that the Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such period.

8. TRANSFERABILITY. This option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise this option.



--------------------------------------------------------------------------------

9. OPTION NOT A SERVICE CONTRACT. This option is not an employment contract and
nothing in this option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ of the Company, or of the
Company to continue your employment with the Company.

10. NOTICES. Any notices provided for in this Stock Option Agreement shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the address
specified below or at such other address as you hereafter designate by written
notice to the Company.

11. GOVERNING LAW. The laws of the State of California shall govern all
questions concerning the construction, validity and interpretation of this Stock
Option Agreement, without regard to such state’s conflict of laws rules.

12. ADMINISTRATION. The Board of Directors shall have the discretionary
authority to interpret this Stock Option Agreement and to take such other
actions in the administration and operation of this Stock Option Agreement as
the Board of Directors deems appropriate. All determinations, interpretations
and constructions made by the Board of Directors shall be final, binding and
conclusive on all persons.



--------------------------------------------------------------------------------

Dated: February 13, 2014

 

ARADIGM CORPORATION By  

 

Nancy Pecota

Duly authorized on behalf of the Board of Directors

The undersigned acknowledges receipt of the foregoing option and understands
that all rights and liabilities with respect to this option are set forth in
this Stock Option Agreement.

 

 

IGOR GONDA, (OPTIONEE)

Address:

 

 

 

 